
	
		I
		111th CONGRESS
		1st Session
		H. R. 3344
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2009
			Mr. Rothman of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the reliquidation of certain entries of
		  chlorinated isocyanurates.
	
	
		1.Reliquidation of certain
			 entries of chlorinated isocyanurates from Spain
			(a)Liquidation or
			 Reliquidation of EntriesNotwithstanding sections 514 and 520 of
			 the Tariff Act of 1930 (19 U.S.C. 1514 and 1520), or any other provision of
			 law, U.S. Customs and Border Protection shall, not later than 90 days after the
			 date of the enactment of this Act—
				(1)reliquidate the
			 entries listed in subsection (b) at the final antidumping duty assessment rate
			 of 2.35 percent, as determined by Department of Commerce during the
			 administrative review pertaining to those entries;
				(2)reliquidate the
			 entries listed in subsection (c) at the final antidumping duty assessment rate
			 of 4.07 percent, as determined by Department of Commerce during the
			 administrative review pertaining to those entries; and
				(3)refund to the
			 importer of record the amount of excess antidumping duty collected as a result
			 of the liquidation of those entries and the assessment of antidumping duties at
			 the as entered rate of 24.83 percent, including interest
			 thereon, in accordance with sections 737(b) and 778 of the Tariff Act of 1930
			 (19 U.S.C. 1673f(b) and 1677g).
				(b)Affected
			 EntriesThe entries referred to in subsection (a)(1) are as
			 follows:
				
					
						
							Entry NumberDate of
					 EntryPort
							
						
						
							3159073–75/29/2006NJ
							
						
					
				
			(c)Affected
			 EntriesThe entries referred
			 to in subsection (a)(2) are as follows:
				
					
						
							Entry NumberDate of
					 EntryPort
							
						
						
							3159127–16/6/2006NJ
							
							3159209–76/14/2006NJ
							
							3159208–96/15/2006NJ
							
							3160662–49/27/2006NJ
							
							3160459–510/6/2006NJ
							
							3160556–810/12/2006NJ
							
							3161058–411/24/2006NJ
							
							3161407–312/28/2006NJ
							
							3161421–412/28/2006NJ
							
							3161506–212/31/2006NJ
							
							3162134–93/11/2007NJ
							
							3162367–83/28/2007NJ
							
							3162734–25/2/2007NJ
							
						
					
				
			
